Citation Nr: 1542572	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from January 1984 to January 1988.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2012, the Board remanded these matters for additional development.  Also at that time, the Board remanded claims for service connection for a low back disability, a right shoulder disability, a right hip disability, and a right lower extremity disability for additional development.  A February 2013 rating decision granted service connection for degenerative disc disease of the lumbar spine, chronic right shoulder strain, degenerative osteoarthritis of the right hip, and lumbar radiculopathy of the right lower extremity.  As that is a full grant of the benefit sought as to each of those claims for service connection, those issues are no longer on appeal.  


FINDINGS OF FACT

Headaches and incontinence were not manifest during active service and were not shown to have developed as a result of an established event, injury, or disease during active service or as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for incontinence are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007 and in December 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during that service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice. Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2015).  The provisions of 38 C.F.R. § 3.303(b)  have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, headaches and incontinence are not listed as a chronic disease in 38 C.F.R. § 3.309(a) . Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to the Veteran's claims for service connection for incontinence and headaches.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The service medical records are negative for complaints, findings, treatment, or diagnosis of headaches or incontinence.   An April 1986 emergency care record notes that the Veteran complained of trauma to the right forearm and shoulder secondary to a motor vehicle accident.  A September 1987 emergency care record notes that the Veteran had mid back pain and right first digit after a motor vehicle accident.  The Veteran's December 1987 medical examination at discharge from service is negative for findings of neurological or genitourinary manifestations.  On contemporary self-report of medical history, despite complaints of various unrelated problems, the Veteran denied frequent or severe headaches or any urinary complaints.  

An October 1993 private physician record notes that the Veteran was being seen for multiple problems.  However, there are no complaints of headaches or incontinence.  A February 1994 private medical record notes that the Veteran denied any problems with urination.  

An October 1999 private medical center record shows that the Veteran was evaluated for a number of complaints.  It was specifically noted in the record that the Veteran had not had any remarkable headaches.  

An April 2007 medical record notes chronic problems that included urinary incontinence.  

A September 2007 VA spine examination report shows that the Veteran reported loss of bladder function.  There was no indication that the Veteran complained of headaches.  

A June 2009 VA medical record notes that the Veteran complained of daily headaches that began around 1992 or 1993.  

A July 2009 VA spinal cord injury record notes that the Veteran was involved in a motor vehicle accident in 1987.  He now had bladder and bowel changes.  It was noted that in a June 2009 phone call, it was explained to the Veteran that lumbar to cervical cord compression or lesions can result in lower extremity impairment and loss of normal bowel or bladder control.  

An October 2009 VA spinal cord medical record notes that the Veteran mentioned that since a 1987 motor vehicle accident, he developed urinary incontinence.  Past medical history included chronic headaches.  

A January 2010 VA endocrinology record notes that the Veteran was found to have a pituitary macroadenoma on MRI.  The Veteran complained of intermittent bitemporal and parietal headaches.  

A February 2011 VA neurological record noted that the Veteran had no headaches.  

An October 2011 VA medical record notes the Veteran's report of incontinence since an in-service accident.  

A February 2012 VA medical record notes that the Veteran had a history of headaches.  

A January 2013 VA back examination report shows that the Veteran was not found to have bowel or bladder problems related to a lumbar spine disability.  

A January 2013 VA examination report shows that the Veteran was diagnosed with migraine headaches in the 1990s.  The Veteran stated that he believed he may have hit his head in a motor vehicle accident in service that occurred in September 1987.  He believed there was a transient loss of consciousness, but he could not recall any detail.  He claimed that he has been bothered by headaches since the accident, and that they were ultimately diagnosed as migraines when he saw a neurologist.  He did not undergo treatment or take medication for headaches.  The examiner noted that an MRI of the brain in November 2009 revealed a sella turcica/pituitary mass, likely representing a pituitary macroadenoma.  A March 2012 MRI of the brain revealed an impression of pituitary adenoma with very slight increase in size since the last examination.  The VA examiner opined that the Veteran's diagnosed incontinence and headaches were less likely as not caused by or aggravated by the service-connected low back disability.  The examiner explained that there is no known pathophysiologic mechanism by which degenerative disc disease of the lumbar spine would cause migraine headaches, nor by which it would be able to permanently aggravate headaches.  With regard to incontinence, degenerative disc disease in and of itself would not cause neurogenic bladder with incontinence.  In order for that to occur, there would need to be evidence of spinal cord, conus, or cauda equina compression by herniated discs.  Unilateral lumbar radiculopathy alone would not be sufficient to cause incontinence.  There was no objective evidence of such spinal cord impingement or damage due to the service related lumbar degenerative disc disease.  The examiner referenced a September 2009 VA neurologists notation of much functional overlay on examination and that the findings and imaging did not explain the Veteran's severe pain and incontinence.  

The examiner further opined that the Veteran's current migraine headaches were less likely as not related to active duty service.  The examiner discussed that the Veteran's service medical records revealed no complaint of, diagnosis, or treatment for headaches in service.  Service medical records immediately following the 1987 motor vehicle accident indicated that there was no loss of consciousness.  The examiner stated that it would likely be expected that if current headaches were related to the motor vehicle accident that there would have been evidence of loss of consciousness, concussion, or headaches at the time of or shortly following the accident.  Such evidence was lacking in the service medical records.  The pituitary tumor incidentally diagnosed was not felt to be related to trauma and not felt by VA neurologists and neurosurgeons who had examined the Veteran to be the cause of any headaches and was felt to be asymptomatic.  

Based upon the evidence of record, the Board finds that headaches and incontinence were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.  Further, the opinions of the January 2013 VA examiner are found to be persuasive that there was no evidence of headaches and incontinence during active service, no credible evidence of associated symptoms manifest during active service or related to a MVA in service, and no evidence that headaches and incontinence are due to or aggravated by any service-connected disability.  The examiner is shown to have reviewed the claims file, which includes records over the course of the Veteran's active service period and reports of manifest symptoms, and to have found no credible evidence of symptoms associated with the Veteran's headaches and incontinence in service.  The opinions are shown to have been based on interviews with the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The Board also finds that the examiner adequately considered the credible evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection for headaches and incontinence, either on a direct or a secondary basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although the available VA and private treatment records show the Veteran has complained of headaches and incontinence, there is no competent evidence demonstrating that either disorder is proximately due to or the result of any incident in service or is related to or aggravated by any service-connected disability.  Furthermore, the Veteran is shown to have first complained of headaches in 2009, that he related to having had an onset in 1992 or 1993.  Interestingly though, an October 1999 private medical specifically noted in the record that the Veteran had not had any remarkable headaches.  It would be reasonable to expect that if the Veteran had had headaches with an onset in 1992 or 1993, he would have reported that in October 1999.  Statements made while seeking medical treatment are significant and given a lot of weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, the Veteran is first noted to have complaints of incontinence in April 2007, more than 15 years after separation from service.  The passage of many years between separation from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of present headaches and incontinence being related to service or a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service or a service-connected disability as to complaints of headaches and incontinence are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's headaches and incontinence are related to service, or secondary to or aggravated by any service-connected disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claims for service connection for headaches and incontinence must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for incontinence is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


